Citation Nr: 1435607	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  08-31 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a higher initial disability rating for the service-connected mental health disabilities, including posttraumatic stress disorder (PTSD) and depression, in excess of 30 percent.

2.  Entitlement to an increased disability rating in excess of 20 percent for chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1968 to May 1970, and from July 1970 to August 1984.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the RO in Milwaukee, Wisconsin, which, in pertinent part, denied a disability rating in excess of 30 percent for the then service-connected PTSD, and an August 2007 rating decision which denied a disability rating in excess of 20 percent for the service-connected chronic lumbosacral strain.  The Board notes that the Veteran was initially service connected only for PTSD.  The Veteran subsequently requested that he also be service connected for depression.  This request was granted in a RO rating decision dated October 2009.  

While it is not uniform among the VA examiners and physicians who have treated and/or evaluated the Veteran's mental health, the Board notes that some of the evidence of record reflects that the Veteran's depression was related, at least in part, to the service-connected PTSD.  Further, most of the evidence of record does not differentiate between the symptoms of PTSD and depression.  As such, for the entire rating period on appeal, the instant decision will rate based on the assumption that all symptoms of the Veteran's mental health picture, which includes both PTSD and depressive disorder symptoms, are part of the service-connected psychiatric disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).

The initial grant of service connection for PTSD with an initial disability rating of 30 percent was made in a November 2005 rating decision, which the Veteran did not appeal.  In February 2007, after the one-year appeals period had expired, the Veteran filed a request for an increased disability rating for his PTSD; however, the record reflects that the Board was constructively in receipt of new and material VA medical records related to the Veteran's mental health during the one-year appeal period of the November 2005 rating decision.  38 C.F.R. § 3.156(b) (2013); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency).  As the RO did not reconsider its November 2005 rating decision, the decision did not become final, and the issue before the Board as to the Veteran's mental health is entitlement to a higher initial disability rating for the service-connected mental disabilities, including PTSD and depression, in excess of 30 percent. 

The Veteran testified at an April 2014 Travel Board hearing before the undersigned Veterans Law Judge in Milwaukee, Wisconsin.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The Veteran has appealed from the initial rating assigned for the service-connected mental disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  

The Board notes that the most recent supplemental statement of the case (SSOC) was issued in June 2010.  During that time additional VA medical and other records have been associated with the Veteran's file; however, these records either do not relate to the issue of a higher initial disability rating for the service-connected mental disabilities, or are cumulative of other evidence of record.  As the Board need not consider these documents, there is no need to remand the issue to the RO for initial consideration and/or to obtain a waiver from the Veteran.   

The issue of an increased rating in excess of 20 percent for chronic lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the initial rating period on appeal, the Veteran's service-connected mental disabilities, including PTSD and depression, have more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as irritability, anger, resistance to authority, depressed mood and affect, social isolation, anhedonia, low self-esteem, impaired sleep, feelings of hopelessness, intrusive nightmares, some memory loss, fair insight and judgment, occasional paranoia, and orientation to person, time, and place, without delusions, hallucinations, suicidal ideation, obsessive or ritualistic behaviors, mania or psychosis, psychomotor agitations or retardation, illogical, obscure, or irrelevant speech, impaired impulse control, spatial disorientation, or panic attacks.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period on appeal, the criteria for a 50 percent disability rating for the service-connected mental disabilities, including PTSD and depression, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.130, Diagnostic Codes 9411 and 9434 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In September 2005, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim of service connection for PTSD and the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist him in developing the claim.  The September 2005 VCAA notice was issued to the Veteran prior to the November 2005 rating decision granting service connection for PTSD.  The issues on appeal were readjudicated in the August 2008 statement of the case (SOC) and the June 2010 SSOC; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded VA mental health examinations in November 2005, March 2007, and August 2009.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations with appropriate testing, and answered all relevant questions as to the issue of the Veteran's mental health.  The Board notes that in addition to the three VA mental health examinations listed above, the record also reflects that during the initial rating period at issue the Veteran received multiple mental health assessments and/or evaluations from VA health care providers as part of his regular treatment.  

The Board acknowledges that the Veteran's last VA mental health examination was nearly five years prior to the issuance of the instant decision; however, in the instant decision, the Board grants a higher initial disability rating of 50 percent based upon the evidence of record and the Veteran's Travel Board hearing testimony.  As discussed below, the next highest disability rating under 38 C.F.R. § 4.130 is a 70 percent rating which represents severe deficiencies in most areas of occupational and/or social activity.  At the April 2014 Travel Board hearing, the Veteran did not advance that his mental disorders had worsened since the August 2009 VA mental health examination, and nothing in the record indicates that either his mental disorders have worsened since the August 2009 VA examination, and/or that his mental disorder symptoms are severe enough to approximate a 70 percent disability rating.  As such, remand for an additional VA mental health examination is not warranted.  See VAOPGCPREC 11-95; see also Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) ("Although evidence submitted between the date of the regional office's decision and the Board's review of that decision could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.").  Instead, a reexamination is required when" evidence indicates there has been a material change in a disability or that the current rating may be incorrect."  38 C.F.R. § 3.327(a)  (2013).

All relevant documentation has been secured and all relevant facts have been developed.  VA has received significant VA medical documentation concerning the Veteran's mental disabilities.  There remains no question as to the substantial completeness of the appeal for a higher initial disability rating for the Veteran's mental health disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  


Initial Disability Rating for PTSD/Depression

Disability ratings are determined by comparing a veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Under Diagnostic Codes 9411 and 9434, a 30 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms   (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  
38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

An October 2005 social work note conveyed that the Veteran had been depressed for the previous nine years, that he only slept for two hours per night, and that he lost 20 jobs in the last nine years due to his tendency to get irritable and snap at people.  At the time he had no contact with his three children.  He denied having suicidal or homicidal ideation, or audio or visual hallucinations.  

The Veteran received a VA PTSD examination in November 2005.  Subjective reports or findings included depression, chronic sleep disturbance, marital dissatisfaction, lack of friends, anger, irritability, emotional distance, and feelings of hopelessness and low self-esteem.  Upon examination it was noted the Veteran avoided eye contact with the examiner, had a sad and irritable affect, had fair insight and judgment, and his mood and affect were depressed.  He was alert and fully oriented.  There were no signs of panic disorder, mania, obsession, compulsion, delusional thought, thought disorder, or psychotic symptoms.  He reported no suicidal ideation since he quit drinking in 1992, and no homicidal ideation.  A GAF of 51 was assigned. 

As to the Veteran's occupational history, the VA examiner in November 2005 noted that it was very unstable.  From 1984 to 2004, the Veteran worked as a cabinet maker for 22 different employers in California and eight employers in Wisconsin.  His longest employment during that time period was 4 years.  He would often get irritable, aggressive, and argumentative with his boss.

In August 2006, the Veteran received a Social Security Administration (SSA) mental health evaluation.  The Veteran was noted as very methodical in his moves and answers, and that his personality was "almost robot like."  He had no sense of humor or expression, and his mannerisms conveyed that something was not quite right.  At a subsequent October 2006 SSA evaluation, the SSA examiner noted that the Veteran "was so reserved it was unnerving" and that he quickly became confrontational and accusatory.  The Veteran acted very paranoid concerning any action made by the examiner and he would go from "hot to cold in the blink of an eye."  

The Veteran received a VA medical center (VAMC) mental health screening in September 2006.  He denied suicidal or homicidal ideation.  Upon examination the Veteran's mood was noted as improved due to medicinal treatment.  Affect was generally appropriate, and speech and thoughts were logical and consistent without signs of thought disorder.  There were no psychotic symptoms.  Insight and judgment were fair.  The report conveys that the GAF was 60/50.  It is unclear why two GAF numbers were assigned.

In January 2007, the VAMC conducted a mental health intake assessment.  The Veteran reported low mood, but denied suicidal ideation, mania, or psychosis.  He requested help with is irritability, depression, anxiety, and marital discord.  Upon examination the Veteran appeared disheveled, with a depressed mood and fair insight and judgment.  A GAF of 50 was assigned.  

The report of a March 2007 VA mental health examination conveyed that the Veteran did not demonstrate impairment of thought process or communication, delusions, hallucinations, or suicidal or homicidal ideation.  The Veteran stated that his symptoms included feelings of being disconnected and estranged from others, difficulty sleeping, irritability, and hypervigilance.  He was oriented to person, place, and time.  The VA examiner diagnosed his mental health symptoms as mild to moderate and assigned a GAF of 60 for the PTSD symptoms, and 51 for the depressive symptoms.  The examiner opined that the PTSD symptoms would pose mild to moderate vocational limitations.

Subsequent to the March 2007 VA examination, an April 2007 VA psychiatry treatment note conveyed that the Veteran stated he was depressed all of the time at a level of eight out of ten, and that he was having difficulty sleeping.  He denied having panic attacks.  Upon examination the Veteran was irritated and guarded, had fair personal hygiene, and his mood was depressed and angry.  His PTSD symptoms included nightmares, intrusive thoughts, startled reaction, avoidance, and isolation.  He denied psychotic symptoms, delusions, or hallucinations.  A GAF of 35 was assigned.

An August 2007 VAMC psychiatry note conveys that the Veteran continued to have nightmares and a short temper.  A subsequent September 2007 psychiatry note advanced that the Veteran became very paranoid at the end of his marriage, to the point where he would not eat his now ex-wife's cooking for fear that she had poisoned the food.  The Veteran's mood was anxious and angry; however, he denied any thoughts of hurting himself and/or his ex-wife.  A March 2008 psychiatry note indicates that the Veteran reported having increased PTSD symptoms, but there was no indication as to what those symptoms were.

In April 2008, the Veteran submitted a statement in support of his claim along with a copy of the transcript from a protective order hearing between he and his (now ex) second wife.  In the statement the Veteran advanced that he had trouble holding down a job and that he had two failed marriages due to his anger issues.  The protective order transcript reflects that the Veteran's ex-wife testified that in the past the Veteran had threatened and assaulted her.  She advanced that in recent years the Veteran would lunge up to her face and yell loudly like a drill instructor.  She also discussed how the Veteran would dig holes in the back yard, which other evidence of record reflects were foxholes the Veteran would dig like he did in Vietnam.  During the Veteran's testimony, he noted that he had slept in the basement for eight years because his wife kicked him out of bed due to his disturbed sleep.  He also noted that his wife kept a loaded shotgun next to her bed because she was afraid of him.

The Veteran submitted another statement in support of his claim in August 2008.  He advanced that his mental health disability symptoms included sleep impairment, social impairment including lack of friends, depression, trouble functioning, irritability, outbursts of anger, short term memory loss, and impaired thinking.  His ability to maintain employment is hindered because of his difficulty perform tasks, his inability to work with others due to his irritability and anger issues, and his resentment at being ordered around by his boss.  Socially he isolates himself from the world and has no activities he pursues in his free time.  He admitted to pushing his ex-wife as she had testified to at the protective order hearing.  He also noted only bathing three times per week.  He now believes that he is a controlling person, whereas he had denied such a trait in the past.  He has little association with his family, and he will sometimes stay in his home for days at a time with no desire to see or talk to anyone.

The Veteran received a third VA mental health examination in August 2009.  The report conveyed in the history section that since the March 2007 VA examination the Veteran's life had become much more difficult due to his divorce, unemployment, and diagnosis and treatment of prostate cancer.  While his sister had attempted to set him up with various women to date, he soon cut this off preferring to stay at home and do nothing.  The Veteran advanced that he had little energy or interest, erratic sleeping patterns, and that he would rarely leave his home.  He also noted that he was no longer receiving mental health treatment.  Upon examination the Veteran was generally clean and well kept, and oriented to person, place, and time.  While pleasant and friendly, he was also "forceful" in his presentation.  There were no signs of a thought disorder, insight and judgment were fair, his affect was flat, and his mood was depressed.  The report notes that the Veteran complained of lethargy, low motivation, anhedonia, disturbed sleep, poor appetite, subjective sadness, occasional tearfulness, and no suicidal ideation.  In diagnosing the Veteran the VA examiner found that the depression stemmed, at least in part, from the PTSD.  A GAF of 55 was assigned.  The examiner opined that given all of the Veteran's service-connected conditions it was highly unlikely that he could secure and maintain employment.  The VA examiner did not opine as to the effect of only the service-connected mental disabilities on the Veteran's social and occupational functioning.

At the April 2014 Travel Board hearing, the Veteran credibly testified that his second wife made him sleep in the basement because he was always violently kicking her while he slept when they shared a bed.  He further testified that he has been unable to get into a relationship with another woman, and he does not have a relationship with his children.  He generally spends all of his time alone and he cannot handle crowds of people.  While he has feelings of hopelessness, he does not have suicidal ideation.  He and his now ex-wife would often get into loud arguments, and she was so concerned by the Veteran's actions that she would sleep with a shotgun next to her bed.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire disability rating period on appeal, PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as irritability, anger, resistance to authority, depressed mood and affect, social isolation, anhedonia, low self-esteem, impaired sleep, feelings of hopelessness, intrusive nightmares, some memory loss, fair insight and judgment, occasional paranoia, and orientation to person, time, and place without delusions, hallucinations, suicidal ideation, obsessive or ritualistic behaviors, mania or psychosis, psychomotor agitations or retardation, illogical, obscure, or irrelevant speech, impaired impulse control, spatial disorientation, or panic attacks.  The GAF scores ranged from 35 to 60, usually averaging in the 50s.  These symptoms and degree of occupational and social impairment more nearly approximate the criteria for a 50 percent disability rating.  Resolving reasonable doubt in the Veteran's favor, the mental health symptomatology has been shown to be productive of occupational and social impairment most closely approximating the criteria for a 50 percent rating for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411; Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record does not establish that the Veteran's mental health disability picture encompasses symptoms or occupational or social impairment that more nearly approximate the criteria for a 70 percent disability rating.  The evidence shows no near constant panic attacks, delusions, obsessive or ritualistic behaviors, mania or psychosis, psychomotor agitations or retardation, illogical, obscure, or irrelevant speech, impaired impulse control, spatial disorientation, or persistent danger of hurting self or other.  Given these findings, the criteria for a rating in excess of 50 percent for the Veteran's mental health disabilities have not been met or more nearly approximated for any period.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 and 9434.  

The Board notes that a GAF of 35 was assigned by a VA examiner in an April 2007 VA psychiatry treatment note, which may represent some impairment in reality testing or communication, or may represent major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood; however, considering the record as a whole, the GAF has primarily stayed within the 50 to 60 range for the entire rating period, including both immediately before the April 2007 assessment (in January and March 2007) and after April 2007 (in August 2009).    This one GAF is also insufficient, in light of the record showing specific symptoms and assessments as to the level of occupational and social impairment, to warrant a staged rating for even a brief period.  The variation was only in the assignment of GAF score rather than in evidence showing actual change or worsening in symptoms or occupational and social impairment.  For this reason, the Board finds the GAF of 35 to be an outlier and not an indication that a 70 percent disability rating is warranted.  Additionally, the GAF score is only one factor for consideration in rating the Veteran's service-connected psychiatric disabilities, and is of less probative value than other lay and medical evidence and findings, including the Veteran's own reports of symptoms and impairments, throughout the record.

Extraschedular Consideration

The Board has also evaluated whether the Veteran's appeal should be referred for consideration of an extraschedular rating for the service-connected mental health disabilities, including PTSD and depression, under 38 C.F.R. § 3.321(b)(1).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD and depression with the established criteria found in 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411 and 9434, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD and/or depression which manifest by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment and symptoms which fall squarely within the diagnostic criteria for a 50 percent evaluation for all relevant periods.  The Veteran's service-connected mental disabilities were productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as irritability, anger, resistance to authority, depressed mood and affect, social isolation, anhedonia, low self-esteem, impaired sleep, feelings of hopelessness, intrusive nightmares, some memory loss, fair insight and judgment, occasional paranoia, and orientation to person, time, place, and situation without delusions, hallucinations, suicidal ideation, obsessive or ritualistic behaviors, mania or psychosis, psychomotor agitations or retardation, illogical, obscure, or irrelevant speech, impaired impulse control, spatial disorientation, panic attacks, or neglect of personal appearance and hygiene; and GAF scores ranging from 35 to 60, with an average in the 50s.   

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are like or similar to examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  In addition, the GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  For these reasons, the Veteran's service connected mental disabilities have not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not merited.

In the absence of exceptional factors associated with PTSD and/or depression, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Although the Veteran contended in statements that his PTSD and depression rendered him unemployable, he had already made a claim with the RO for a total disability rating based on individual unemployability (TDIU), which was adjudicated by the RO in November 2008.  The Veteran did not appeal that decision.  This case is distinguishable from Rice v. Shinseki, 22 Vet. App. 447 (2009), as that case involved an unadjudicated claim for TDIU.  Further, the issue of entitlement to a TDIU is rendered moot by the fact that the Veteran has had a 100 percent schedular disability rating since February 2008.   


ORDER

An initial disability rating of 50 percent, but no higher, for the service-connected mental health disabilities, including PTSD and depression, for the entire appellate period, is granted.


REMAND

Increased Rating for Lumbosacral Strain

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  A veteran is also entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

The Veteran has not received a VA spinal examination since March 2007, over seven years ago.  While the Veteran did not explicitly testify at the April 2014 Travel Board hearing that his back has worsened since the March 2007 VA examination, there is some evidence of record at least suggestive of worsening.  For instance, at the April 2014 hearing the Veteran credibly testified that the pain in his back prevents him from being able to stand for more than 10 minutes at a time.  The report from the March 2007 VA examination does not indicate any such limitation.  As such, a new examination would assist the Board in determining the current level of severity of the Veteran's chronic lumbosacral strain.

The Board notes that throughout the course of this appeal the Veteran has contended that he suffers from additional pain caused by nerve damage in his back; therefore, as part of the spinal examination on remand, the VA examiner should consider whether the Veteran has any additional disabilities caused by his service-connected chronic lumbosacral strain, and if so, the severity of such disability.

Finally, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  At the April 2014 Travel Board hearing, the Veteran testified that he had received private treatment and testing related to his back disability, including testing related to nerve damage.  The Board finds that these records would assist in evaluating the Veteran's service-connected chronic lumbosacral strain.  Further, on remand the AOJ should also obtain any outstanding VA clinical documentation not yet associated with the record.

Accordingly, the issue of an increased rating in excess of 20 percent for chronic lumbosacral strain is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private back/spinal testing and/or treatment he has received.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to testing and/or treatment of the Veteran's chronic lumbosacral strain and/or other back/spinal disability, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the record any identified VA clinical documentation (treatment records) pertaining to the treatment of the Veteran's chronic lumbosacral strain and/or other back/spinal disability, not already of record, for the period on and after November 2013.

3.  Then, schedule the Veteran for the appropriate VA examination(s) in order to assist in determining the current level of severity of the service-connected chronic lumbosacral strain and/or any identified neurological or other related back/spinal disability.  A detailed history of relevant symptoms should be obtained from the Veteran.  The relevant documents in the record should be made available to the examiner.  All indicated studies should be performed.  An X-ray examination of the spine should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

The VA examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should also identify the limitation of activity imposed by the Veteran's chronic lumbosacral strain with a full description of the effect of the disability upon ordinary activities.  The VA examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of the thoracolumbar spine should be noted and described.  If feasible, the determinations concerning pain, weakness, and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  If ankylosis is identified, the examiner should state whether such is favorable or unfavorable, and the extent of such ankylosis.  The examiner should assess the occupational impact or limitations of the Veteran's back/spinal disability.

The VA examiner should also assess whether the chronic lumbosacral strain is manifested by intervertebral disc syndrome and indicate whether the intervertebral disc syndrome has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest in a 12 month period.

Additionally, the VA examiner should address whether any other disabilities related to the chronic lumbosacral strain, including a nerve condition such as radiculopathy, are present.  If such a disability is identified, the nature and severity of the disability should be described in detail.

4.  Then, readjudicate the issue of an increased rating in excess of 20 percent for chronic lumbosacral strain.  If any benefit sought on appeal remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


